Because I believe the trial court properly granted summary judgment in this case, I respectfully dissent. The majority bases its reversal of summary judgment solely on its conclusion that a genuine issue of fact remains as to whether the hotel voluntarily undertook, and then breached, a duty to Kerr-Morris. However, the majority improperly applies the voluntary-undertaking doctrine to the facts of this case.
As this court has previously held, "when one undertakes a duty voluntarily, and another reasonably relies on that undertaking, the volunteer is required to exercise ordinary care in completing the duty."1 In the case at bar, though, the record is devoid of any indication that Kerr-Morris relied, much less reasonably relied, on the voluntary undertaking of the hotel to supply non-slip strips. In her deposition, Kerr-Morris explicitly states that she did not even look at the floor of the shower before she stepped in. Moreover, she does not indicate that she relied on the presence of the strips at any time during her use of the shower, specifically testifying in her deposition that she never looked down prior to her fall. Absent the proof of such reliance, liability cannot attach, even if the hotel had voluntarily assumed a duty to supply the strips. I would *Page 336 
therefore hold that summary judgment was proper and would affirm the judgment of the trial court. Accordingly, I dissent.
1 Albright v. Montgomery Inn, Inc. (Aug. 16, 1995), Hamilton App. No. C-940747, unreported, quoting Restatement of the Law 2d, Torts (1965), Section 323 (emphasis added).